[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Mahoning Cty. Bar Assn. v. Cochran, Slip Opinion No. 2018-Ohio-4.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                           SLIP OPINION NO. 2018-OHIO-4
             MAHONING COUNTY BAR ASSOCIATION v. COCHRAN.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
    may be cited as Mahoning Cty. Bar Assn. v. Cochran, Slip Opinion No.
                                     2018-Ohio-4.]
Attorneys—Misconduct—Making a false statement of fact or law to a tribunal—
        Committing an illegal act reflecting adversely on lawyer’s honesty or
        trustworthiness—One-year suspension, stayed on condition.
  (No. 2017-1080—Submitted September 13, 2017—Decided January 2, 2018.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2016-052.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, Scott Robert Cochran, of Youngstown, Ohio, Attorney
Registration No. 0065497, was admitted to the practice of law in Ohio in 1995. In
November 2016, relator, Mahoning County Bar Association, charged him with
violating the professional-conduct rules after a federal court sentenced him for a
                                SUPREME COURT OF OHIO




misdemeanor offense. Relator and Cochran entered into a comprehensive list of
factual stipulations, and the matter proceeded to a hearing before a three-member
panel of the Board of Professional Conduct. Based on the hearing evidence, the
board found that Cochran engaged in some of the charged misconduct and
recommended that we suspend him for one year, with the entire suspension stayed
on conditions. Neither party has objected to the board’s recommendation.
        {¶ 2} Upon our review of the record, we adopt the board’s findings of
misconduct and recommended sanction.
                                        Misconduct
        {¶ 3} This     disciplinary     matter     originated    with     Cochran’s      2012
representation of Charles Muth. According to the parties’ stipulations, Muth and
another person fired gunshots into the former home of Mohd Rawhneh in late 2011.
After the shooting, police investigated Muth’s home and discovered a large
marijuana-growing operation in the basement. State authorities later charged Muth
with offenses relating to the shooting, and federal authorities charged him with
offenses relating to the drug operation. Muth retained Cochran to represent him in
the state case and Neal Atway, Cochran’s law partner, to represent him in the
federal proceeding.1
        {¶ 4} Atway negotiated Muth’s federal sentence down from a mandatory
five-year prison term to a much shorter sentence. Muth, however, did not want to
serve any prison time, and therefore Atway approached the government’s attorney
about finding a way to reduce Muth’s sentence even further. The government’s
attorney indicated that Muth could obtain a better plea deal only by giving the
government “usable information about public corruption” or if he could “give them
a lawyer.”



1
 Relator separately charged Atway with professional misconduct for his handling of Muth’s case.
See case No. 2017-1082.




                                              2
                               January Term, 2018




       {¶ 5} According to the parties’ stipulations, Muth then began pleading with
Atway and Cochran to “settle” any potential civil claims that Rawhneh could assert
against Muth for his role in the shooting. As part of the settlement, Muth wanted a
guarantee from Rawhneh that he would refrain from appearing at Muth’s
sentencing hearings. Atway and Cochran told Muth that they could not make any
such guarantee and advised him against attempting to settle with Rawhneh. But
Muth insisted, and Atway and Cochran discussed potentially transferring Muth’s
convenience store to pay for the settlement with Rawhneh.
       {¶ 6} Unbeknownst to Cochran and Atway, Muth had been working with
the FBI and recording his conversations with his attorneys. In addition, the FBI
had wiretapped Rawhneh’s phone and secretly recorded several communications
between Rawhneh and Atway. The government ultimately claimed that Atway,
Cochran, and Rawhneh were conspiring to extort money from Muth by leading him
to believe that if Muth did not pay Rawhneh a settlement amount, Rawhneh would,
among other things, offer damaging information at Muth’s sentencing. In February
2014, the government formally charged Cochran with conspiracy to violate the
Hobbs Act, obstruction of justice, making a false statement to law enforcement, and
other offenses. Cochran pled not guilty to all charges. After a lengthy trial in
February and March 2015, a federal judge declared a mistrial due to juror
misconduct. The judge later acquitted Cochran on two counts, but the government
indicated an intent to retry him on three remaining charges from the indictment.
       {¶ 7} By October 2015, Cochran agreed to plead guilty to a new count in a
supplemental information—misbehavior in the presence of the court in violation of
18 U.S.C. 401(1). Cochran admitted that he violated the statute by making two
incomplete and misleading statements during his trial. For example, Cochran
admitted that he misled the court by failing to disclose that he was present for a
conversation in which Atway told Rawhneh that if Rawhneh came to Muth’s
federal sentencing, Rawhneh would “hopefully * * * just sit in the back and keep




                                        3
                             SUPREME COURT OF OHIO




his mouth shut.” At his disciplinary hearing, Cochran testified that he corrected
the incomplete statements later in his trial, but he acknowledged that the statements
were misleading when he made them.
       {¶ 8} After Cochran pled guilty to violating 18 U.S.C. 401(1), the
government dismissed all remaining charges from the original indictment.
According to the parties’ stipulations, a violation of 18 U.S.C. 401(1) is an
unclassified offense, meaning that the sentencing judge has discretion to treat the
offense as a misdemeanor or felony. In Cochran’s case, the federal judge found
that Cochran did not give the incomplete responses with an intent to obstruct justice
and therefore treated the offense as a misdemeanor. The court sentenced him to
two years of probation and imposed a $2,500 fine. Cochran paid the fine, and the
court terminated his probation in July 2017.
       {¶ 9} Based on his conviction, the board found that Cochran violated
Prof.Cond.R. 3.3(a)(1) (prohibiting a lawyer from making a false statement of fact
or law to a tribunal or failing to correct a false statement of material fact or law
previously made to the tribunal by the lawyer) and 8.4(b) (prohibiting a lawyer from
committing an illegal act that reflects adversely on the lawyer’s honesty or
trustworthiness). We agree with the board’s findings of misconduct.
                                     Sanction
       {¶ 10} When imposing sanctions for attorney misconduct, we consider
several relevant factors, including the ethical duties that the lawyer violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.
                        Aggravating and mitigating factors
       {¶ 11} The board did not find any aggravating factors in this case. In
mitigation, the board found that Cochran has no prior disciplinary record, he lacked
a dishonest or selfish motive in that his incomplete statements were not made with
an intent to obstruct the proceedings, he had a cooperative attitude toward the




                                         4
                                January Term, 2018




disciplinary process, and criminal sanctions have been imposed for his misconduct.
See Gov.Bar R. V(13)(C)(1), (2), (4), and (6). We also note that Cochran submitted
numerous letters from local judges and attorneys attesting to his character and
reputation, and the board noted that he demonstrated “genuine remorse.”
                               Applicable precedent
        {¶ 12} To support its recommended sanction, the board cited two cases
involving attorneys who made false statements or offered false evidence to a
tribunal.
        {¶ 13} In Toledo Bar Assn. v. DeMarco, 144 Ohio St. 3d 248, 2015-Ohio-
4549, 41 N.E.3d 1237, an attorney made a series of false statements to a court about
his possession of discovery materials. Specifically, he repeatedly represented to
the court that he had never had the materials when, in fact, he had possession of the
materials at one time. During one court proceeding, a witness truthfully testified
that he had given the materials to the attorney and the attorney responded by
threatening to take the witness “outside.” Id. at ¶ 6, 14. We concluded that the
attorney’s dishonest and deceitful conducted warranted an actual suspension and
therefore suspended him for one year, with the final six months stayed.
        {¶ 14} The board concluded that Cochran’s misleading statements here
were less egregious than the attorney’s repeated false statements in DeMarco.
Specifically, the board noted that unlike the attorney in DeMarco, Cochran quickly
corrected his misrepresentations through his own testimony. The board also noted
that Cochran’s incomplete statements were not made with the intent to obstruct
justice. In contrast, we found that the attorney in DeMarco had a dishonest and
selfish motive.
        {¶ 15} The board also reviewed Disciplinary Counsel v. Niermeyer, 119
Ohio St. 3d 99, 2008-Ohio-3824, 892 N.E.2d 434, in which an attorney filed a
document with a falsified date stamp in an attempt to remedy his failure to meet a
filing deadline. Despite the attorney’s dishonest conduct, we sanctioned him with




                                         5
                             SUPREME COURT OF OHIO




a stayed one-year suspension due to the significant mitigating evidence in the case,
including that the attorney had no prior disciplinary record, made immediate efforts
to rectify the matter, cooperated in the disciplinary process, and accepted
responsibility for his wrongful conduct.        The board found that Cochran’s
misconduct was significantly similar to the misconduct in Niermeyer.
       {¶ 16} Although Cochran’s incomplete and misleading statements
undermined the integrity of the adjudicative process, we agree with the board that
his actions were not as egregious as the attorney’s repeated misrepresentations in
DeMarco. Rather, Cochran’s behavior was more similar to the isolated incident of
misconduct in Niermeyer.       And considering the absence of any aggravating
evidence and the presence of several mitigating factors, we conclude that a stayed
one-year suspension, as we imposed in Niermeyer, is the appropriate sanction.
                                    Conclusion
       {¶ 17} For the reasons explained above, we adopt the board’s recommended
sanction, with one modification. The board recommended that we suspend Cochran
for one year, with the entire suspension stayed on the conditions that he (1) comply
with all conditions of his federal probation and (2) commit no further misconduct.
Since the board filed its report, the parties supplemented the record with evidence
showing that the federal court terminated his probation. Accordingly, we hereby
suspend Cochran from the practice of law in Ohio for one year, with the entire
suspension stayed on the condition that he commit no further misconduct. If
Cochran fails to comply with the condition of the stay, the stay will be lifted and he
will serve the full one-year suspension. Costs are taxed to Cochran.
                                                              Judgment accordingly.
       O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, O’NEILL, FISCHER,
and DEWINE, JJ., concur.
                               _________________
       David C. Comstock Jr. and J. Michael Thompson, Bar Counsel, for relator.




                                          6
                      January Term, 2018




John B. Juhasz; and Maro & Schoenike Co. and Lynn Maro, for respondent.
                     _________________




                               7